Citation Nr: 0812359	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling.

3.  Entitlement to an effective date earlier than July 28, 
2005, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the hearing is of record.

The veteran's appeal was previously before the Board in 
September 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In an October 2007 rating decision, the RO granted the 
veteran service connection for post-traumatic stress disorder 
(PTSD).  Accordingly, the issue of service connection for 
PTSD is no longer on appeal before the Board.  

The issues of entitlement to a higher disability evaluation 
and earlier effective date for service connection for PTSD 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDING OF FACT

A back disability was not present in service or until years 
thereafter, and no current back disorder is etiologically 
related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Analysis

The veteran contends that he injured his back jumping out of 
helicopters while carrying weapons, ammunition, and gallons 
of water while on active duty in Vietnam.  He also claims 
that he carried wounded soldiers when necessary.  The veteran 
admitted that he did not seek medical attention for his back 
in service and that he did not report any problems with his 
back during his separation physical.  He also contends that 
he did not seek treatment for his back until years after his 
discharge.  See June 2006 Travel Board Hearing Transcript.  
It is the veteran's contention that his current back 
disability is the result of an in-service injury.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed back disorder.  An X-ray of 
the veteran's lumbosacral spine conducted in June 1987 at the 
Rockdale County Hospital showed very minimal early anterior 
osteophytic lipping of L3 and 4 vertebral bodies without 
other abnormality.  Treatment records from R. Lehman, MD 
dated July 1987 show that the veteran complained of right 
lower quadrant pain, but Dr. Lehman was unable to find an 
orthopedic etiology for the veteran's complaints.  He also 
noted that he found no significant abnormality after 
reviewing the veteran's X-rays.  Outpatient treatment records 
from the VA Medical Center in Decatur, Georgia show that the 
veteran was treated for back pain beginning in 2002, and was 
found to have multilevel degenerative disease in 2005.  
Treatment records from the Internal Medicine Associates of 
Rockdale show that in June 2005, the veteran complained of 
back pain.  An MRI report conducted at that time showed 
bulging discs and the veteran was diagnosed with left lumbar 
pain.  There is no indication in the records that the 
veteran's bulging discs or lumbar pain are related to his 
active military service.

The evidence of record does not show that the veteran's 
currently diagnosed back disorder is etiologically related to 
his active military service.  The veteran's discharge 
examination dated July 1968 shows that there were no 
musculoskeletal defects and there is no mention of complaints 
of back pain.  It is also negative for any evidence of an 
injury to the back while jumping out of helicopters.  
Furthermore, as noted above, there is no post-service 
evidence of a back disorder until 2005, several years after 
the veteran's discharge from active duty, and none of the 
medical evidence suggests that the veteran's current back 
disorder is, in fact, related to a disease, injury, or event 
during the veteran's active military service.

The only other evidence of a nexus between the veteran's 
current back disorder and his active military service is the 
veteran's own statements. This is not competent evidence of 
the alleged nexus since the veteran does not have the medical 
expertise to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a back disability, and thus, the 
claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that prior to the initial adjudication of 
the claim, and in the April 2004 statement of the case, the 
veteran was provided with the required notice, to include 
notice that he submit any pertinent evidence in his 
possession.  The Board acknowledges that the first notice 
letter is undated, but evidence of record indicates that it 
was sent in October 2002, prior to the rating decision that 
is the subject of this appeal.  See May 2003 rating decision.  
Moreover, the veteran has not indicated that he did not 
receive this letter and was given an opportunity to present 
testimony in support of his claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  The veteran was 
provided the specific notice required by Dingess, supra, in a 
March 2006 letter.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his current 
back disorder, but has determined that no such examination is 
required in this case because the medical evidence of record 
is sufficient to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

In sum, the Board is satisfied that any errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

Service connection for a back disability is denied.


REMAND

As noted in the INTRODUCTION, an October 2007 rating decision 
granted the veteran service connection for PTSD.  The veteran 
was so informed by a letter dated in November 2007.  The 
claims folder contains a statement from the veteran, which 
was received in December 2007, in which he referenced the 
November 2007 letter and expressed disagreement with both the 
initial disability evaluation of 30 percent assigned for his 
PTSD and the effective date of July 28, 2005 for the grant of 
service connection.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  The claimant is hereby notified that, to complete his 
appeal, he must file a substantive appeal in response to the 
SOC.

Accordingly, these matters are REMANDED for the following 
action:

Send the claimant and his representative a 
statement of the case concerning his December 2007 
notice of disagreement with the October 2007 rating 
decision assigning an effective date of July 28, 
2005 and an initial disability evaluation of 30 
percent for PTSD.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


